 

Exhibit 10.44

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

MEADOWS OFFICE, L.L.C.

 

AS LANDLORD

 

AND

 

CANCER GENETICS, INC.

 

AS TENANT

 

DATED

 

OCTOBER 9, 2007

 

   

 

 

TABLE OF CONTENTS

  



1 Definitions and Basic Lease Provisions 4       2 Lease Grant 4       3 Tender
of Possession 4       4 Rent   5         5 Delinquent Payment; Handling Charges
5       6 Security Deposit 5       7 Services; Utilities; Common Areas 6   (a)
Services 6   (b) Excess Utility Use 7   (c) Common Areas 8   (d) Parking 8      
  8 Alterations; Repairs; Maintenance; Signs 9   (a) Alterations 9   (b)
Repairs; Maintenance 10     (i) By Landlord 10     (ii) By Tenant 11     (iii)
Performance of Work     (c) Mechanic’s Liens 12   (d) Signs 13         9 Use  
13         10 Assignment and Subletting  14   a) Transfers 14   (b) Consent
Standards 14   (c) Request for Consent 14   (d) Conditions to Consent 15   (e)
Attornment by Subtenants 15   (f) Cancellation 15   (g) Additional Compensation
15   (h) Adequate Assurance of Future Performance 16         11 Insurance;
Waivers; Subrogation; Indemnity 16   (a) Tenant’s Insurance 16   (b) Landlord’s
Insurance  17   (c) No Subrogation  17   (d) Indemnity  18         12
Subordination; Attornment; Notice to Landlord’s Mortgagee 18   (a) Subordination
18   (b) Attornment 18   (c) Notice to Landlord’s Mortgagee 19   (d) Landlord’s
Mortgagee’s Protection Provisions 19



 

 i 

 

 



13 Rules and Regulations 19       14 Condemnation 19   (a) Total Taking       
19   (b)         Partial Taking- Tenant’s Rights 19   (c) Partial Taking -
Landlord’s
Rights                                                                                                                  
20   (d) Award 20         15 Fire or Other Casualty 20   (a) Repair Estimate 20
  (b) Tenant’s Rights 20   (c) Landlord’s Rights 20   (d) Repair Obligation 20  
(e) Abatement of Rent 21         16 Personal Property Taxes 21       17 Events
of Default 21   (a) Payment Default 21   (b) Abandonment 21   (c)
Estoppel/Financial Statement 21   (d) Insurance 21   (e) Mechanic’s Liens 21  
(f) Other Defaults 21   (g) Insolvency 22         18 Remedies   22   (a)
Termination of Lease 22   (b) Termination of Possession 22   (c) Perform Acts on
Behalf of Tenant 22   (d) Alteration of Locks 2         19 Payment by Tenant;
Non-Waiver; Cumulative Remedies 23   (a) Payment by Tenant 23   (b) No Waiver 23
  (c) Cumulative Remedies 23         20 Landlord’s Lien 23       21 Surrender of
Premises 24       22 Holding Over 24       23 Certain Rights Reserved by
Landlord 25   (a) Building Operations 25   (b) Security 25   (c) Repairs and
Maintenance 25   (d) Prospective Purchasers and Lenders 25   (e) Prospective
Tenants 25

 

 ii 

 



 



24 Substitution Space 25       25 Hazardous Materials 26       26 Miscellaneous
30   (a) Landlord Transfer 30   (b) Landlord’s Liability 30   (c) Force Majeure
31   (d) Brokerage 31   (e) Estoppel
Certificates                                                                                                                                        
31   (f) Notices 31   (g) Separability 31   (h) Amendments; Binding Effect 31  
(i) Quiet Enjoyment 32   (j) No Merger 32   (k) No Offer 32   (I) Entire
Agreement 32   (m) Waiver of Jury Trial 32   (n) Governing Law 32   (o)
Recording 32   (p) Joint and Several Liability 32   (q) Financial Reports 33  
(r) Landlord’s Fees 33   (s) Telecommunications 33   (t) Confidentiality 33  
(u) Authority 33   (v) List of Exhibits 34         27 OSHA Regulations 34      
28 Guaranty   34

 

 iii 

 

 

This Basic Lease Information is attached to and incorporated by reference to an
Office Lease Agreement between Landlord and Tenant, as defined below.

 

Lease Date:   OCTOBER 9, 2007       Landlord:   Meadows Office, L.L.C., a
Delaware limited liability company       Term:   Cancer Genetics, Inc., a
Delaware corporation       Premises:   An area deemed to contain seventeen
thousand nine hundred thirty-six (17,936) rentable square feet, located on the
second (2nd) floor in the building commonly known as Building 201 of the Meadows
Office Complex (the “Building”), and whose street address is 201 Route 17 North,
Rutherford, New Jersey. The Premises are outlined on the plan attached to the
Lease as Exhibit A. The land on which the Building is located (the “Land”) is
described on Exhibit B attached to this Lease. The term “Project” shall
collectively refer to the Building, the Land and the driveways, parking
facilities, and similar improvements and easements associated with the foregoing
or the operation thereof, including without limitation the Common Areas (as
defined in Section 7(c)). The term “Complex” shall collectively refer to the
Building and any other buildings which comprise a multi building Complex owned
by Landlord, if applicable.       Term:   Approximately one hundred twenty (120)
months, commencing on the Commencement Date and ending at 5:00 p.m. local time
on the last day of the 120th full calendar month following the Commencement
Date, subject to adjustment and earlier termination as provided in the Lease.  
    Term:   Approximately one hundred twenty (120) months, commencing on the
Commencement Date and ending at 5:00 p.m. local time on the last day of the
120th full calendar month following the Commencement Date, subject to adjustment
and earlier termination as provided in the Lease.       Commencement Date:   The
earlier of: (a) the date on which Tenant occupies any portion of the Premises
and begins conducting business therein; or (b) one hundred twenty (120) days
after the date of execution and delivery of this Lease by Landlord and Tenant.  
    Base Rent:   Base Rent shall be the following amounts for the following
periods of time:

 

Lease Month   Annual Base Rent Rate Per Rentable Square Foot   Monthly Base
Rent   1 - 36   $26.50   $39,608.67   37 -48   $27.50   $41,103.33   49-72  
$28.50   $42,598.00   73 - 84   $30.50   $45,587.33   85 - 120   $31.50  
$47,082.00               

 

   

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first (1st) day of a
calendar month, the period from the Commencement Date to the first (1st) day of
the next calendar month shall be included in the first (1st) Lease Month for
purposes of determining the duration of the Term and the monthly Base Rent rate
applicable for such partial month).



 



 1 

 



 



Security Deposit:   $450,000.00 (initially, subject to reduction as provided in
Section 6 hereof).       Rent:   Base Rent, Additional Rent, Taxes and Insurance
(each as defined in Exhibit C hereto), and all other sums that Tenant may owe to
Landlord or otherwise be required to pay under the Lease.       Permitted Use:  
General office use and medical laboratory use consistent with office use, and
for no other purpose whatsoever.       Tenant’s Proportionate Share:   6.2187%,
which is the percentage obtained by dividing (a) the number of rentable square
feet in the Premises as stated above by (b) the rentable square feet in the
Building at the time a respective charge was incurred, which at the time of
execution of this Lease is 288,421 rentable square feet. Landlord and Tenant
stipulate that the number of rentable square feet in the Premises and in the
Building set forth above is conclusive as to the square footage in existence on
the date of this Lease and shall be binding upon them.       Initial Liability
Insurance Amount:   $3,000,000       Broker/Agent:   For Tenant: McBride
Corporate Real Estate           For Landlord: Newmark Knight Frank

 

Tenant’s Address:   Prior to Commencement Date:   Following Commencement Date:  
  228 River Vale Road   201 Route 17 North     River Vale, New Jersey 07675  
Rutherford, New Jersey 07070     Attention: Louis Maione, President   Attention:
Louis Maione, President     Telephone: (201) 263-1323   Telephone: (201)
263-1323     Telecopy: (201) 263-1328   Telecopy: (201) 263-1328

 

Landlord’s Address:  

For all Notices:

c/o Onyx Equities 

   



900 Route 9 North

   

Woodbridge, New Jersey 07095

Attention: Samuel Giordano, CFO

Telephone: (732) 362-8800

Telecopy: (732) 362-8801

 

 2 

 

 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 



LANDLORD: MEADOWS OFFICE, L.L.C., a Delaware limited liability company       By
/s/ John Saracano Jr         Name: John Saracano Jr         Title: Authorized
Signatory       TENANT: CANCER GENETICS, a Delaware corporation       By /s/
Louis J. Maione         Name: Louis J. Maione         Title: President, CEO

 

 3 

 

 

OFFICE LEASE AGREEMENT

 

1. Definitions and Basic Lease Provisions. The definitions and basic provisions
set forth in the Basic Lease Information (the “Basic Lease Information”)
executed by Landlord and Tenant contemporaneously herewith are incorporated
herein by reference for all purposes. Additionally, the following terms shall
have the following meanings when used in this Lease: “Affiliate” means any
person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s exterior walls,
roof, elevator shafts (if any), footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Premises’ and Building’s HVAC,
life-safety, plumbing, electrical, and mechanical systems; “Business Day(s)”
means Monday through Friday of each week, exclusive of Holidays; “Holidays”
means New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the day following Thanksgiving, Christmas Day, and any other
nationally or regionally recognized holiday; “including” means including,
without limitation; “Laws” means all federal, state, and local laws, ordinances,
rules and regulations, all court orders, governmental directives, and
governmental orders and all interpretations of the foregoing, and all
restrictive covenants affecting the Project, and “Law” shall mean any of the
foregoing; “Normal Business Hours” means 8:00 a.m. to 6:00 p.m. on Business Days
and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of Holidays; “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than inside the Premises); and
“Tenant Party” means any of the following persons: Tenant; any assignees
claiming by, through, or under Tenant; any subtenants claiming by, through, or
under Tenant; and any of their respective agents, contractors, employees, and
invitees.

 

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information).

 

3. Tender of Possession. Landlord and Tenant presently anticipate that
possession of the Premises will be tendered to Tenant in the condition required
by this Lease on or about the date of execution and delivery of this Lease by
Landlord and Tenant (the “Estimated Delivery Date”). If Landlord is unable to
tender possession of the Premises in such condition to Tenant by the Estimated
Delivery Date, then: (a) the validity of this Lease shall not be affected or
impaired thereby; (b) Landlord shall not be in default hereunder or be liable
for damages therefor; and (c) Tenant shall accept possession of the Premises
when Landlord tenders possession thereof to Tenant. By occupying the Premises,
Tenant shall be deemed to have accepted the Premises in their condition as of
the date of such occupancy. After determination of the Commencement Date,
Landlord may send Tenant a commencement letter confirming the Commencement Date,
the Expiration Date and any other variable terms of the Lease. The commencement
letter, which may be delivered by regular mail, shall become a part of this
Lease and shall be binding on Tenant and Landlord if Tenant does not give
Landlord notice of its disagreement with any of the provisions of such
commencement letter within ten (10) days after the date of such letter.
Occupancy of the Premises by Tenant prior to the Commencement Date shall be
subject to all of the provisions of this Lease excepting only those requiring
the payment of Rent. Tenant shall have access to the Premises twenty-four (24)
hours per day, seven (7) days per week, with at least one (1) elevator being
subject to call at all times for such purpose. Such access shall be subject,
however, in all events, to the Building rules and regulations

 

 4 

 

 

4. Rent. Tenant shall timely pay to Landlord Rent (as defined in the Basic Lease
Information), including the amounts set forth in Exhibit C hereto, without
notice, demand, deduction or set-off (except as otherwise expressly provided
herein), by good and sufficient check drawn on a national banking association at
Landlord’s address provided for in this Lease or as otherwise specified by
Landlord and shall be accompanied by all applicable state and local sales or use
taxes. The obligations of Tenant to pay Base Rent (as defined in the Basic Lease
Information) and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. Base Rent, adjusted as herein provided,
shall be payable monthly in advance. The first (1st) monthly installment of Base
Rent shall be payable contemporaneously with the execution of this Lease;
thereafter, Base Rent shall be payable on the first (1st) day of each month
beginning on the first (1st) day of the second (2nd) full calendar month of the
Term. The monthly Base Rent for any partial month at the beginning of the Term
shall equal the product of 1/365 (or in the event of a leap year, 1/366) of the
annual Base Rent in effect during the partial month and the number of days in
the partial month, and shall be due on the Commencement Date. Payments of Base
Rent for any fractional calendar month at the end of the Term shall be similarly
prorated. Tenant shall pay Additional Rent, Taxes and Insurance (each as defined
in Exhibit C) at the same time and in the same manner as Base Rent.

 

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of fifteen percent (15%) per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to five percent (5%) of the delinquent payment to
reimburse Landlord for its cost and inconvenience incurred as a consequence of
Tenant’s delinquency. In no event, however, shall the charges permitted under
this Section 5 or elsewhere in this Lease, to the extent they are considered to
be interest under applicable Law, exceed the maximum lawful rate of

interest.

 

6. Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord the Security Deposit (as defined in the Basic Lease
Information), which shall be held by Landlord to secure Tenant’s performance of
its obligations under this Lease. The Security Deposit is not an advance payment
of Rent or a measure or limit of Landlord’s damages upon an Event of Default (as
defined in Section 17). Landlord may, at Landlord’s discretion, from time to
time following an Event of Default and without prejudice to any other remedy,
use all or a part of the Security Deposit to put the Premises in the condition
required under this Lease and to perform any obligation Tenant fails to perform
hereunder or in connection with Landlord’s remedies under this Lease. Following
any such application of the Security Deposit, Tenant shall pay to Landlord on
demand the amount so applied in order to restore the Security Deposit to its
original amount. Subject to the requirements of, and conditions imposed by, Laws
applicable to security deposits under commercial leases, Landlord shall, within
the time required by applicable Law, return to Tenant the portion of the
Security Deposit remaining after deducting all damages, charges and other
amounts permitted by Law. Landlord and Tenant agree that such deductions shall
include, without limitation, all damages and losses that Landlord has suffered
or that Landlord reasonably estimates that it will suffer as a result of any
breach of this Lease by Tenant. Unless required otherwise by applicable Law, the
Security Deposit may be commingled with other funds, and no interest shall be
paid thereon. If Landlord transfers its interest in the Premises, Landlord may
assign the Security Deposit to the transferee and, upon such transfer (and the
delivery to Tenant of an acknowledgment of the transferee’s responsibility for
the Security Deposit if required by Law), Landlord thereafter shall have no
further liability for the return of the Security Deposit. The Security Deposit
shall be in the form of an irrevocable, unconditional letter of credit (the
“Letter of Credit”). The Letter of Credit shall be addressed to Landlord, issued
in a form and substance similar to that attached hereto as Exhibit G and by a
financial institution approved by Landlord, in Landlord’s sole discretion, shall
be freely transferable without fee, and having an expiration date falling no
sooner than ten (10) years and thirty (30) days after the Commencement Date.
Tenant agrees that upon any default by Tenant under the terms and provisions of
this Lease, Landlord shall have the right to receive payment under any Letter of
Credit of the entire amount of such Letter of Credit at such time, and any such
amounts received by Landlord shall be held by Landlord and applied in accordance
with this Lease in the same manner as for a cash Security Deposit.

 

 5 

 

 

Provided no Event of Default shall have occurred under this Lease, the amount of
the Security Deposit shall be reduced by $11,600.00 as of the second (2nd)
anniversary of the Commencement Date, and by$54,800.00 as of each subsequent
anniversary of the Commencement; provided, however, that in no event shall the
Security Deposit be reduced to an amount less than $127,794.00. Prior to any
such reduction, Tenant shall be required to have furnished to Landlord a
replacement Letter of Credit in the reduced amount of such Security Deposit.

 

7. Services; Utilities; Common Areas.

 

(a) Services.

 

(i) Landlord shall use all reasonable efforts to furnish to Tenant: (i) water at
those points of supply provided for general use of tenants of the Building; (ii)
heated and refrigerated air conditioning as appropriate, at such temperatures
and in such amounts as are required by governmental authority or as Landlord
reasonably determines are standard for the Building; (iii) janitorial service to
the Premises on weekdays, other than Holidays, for Building standard
installations and such window washing as may from time to time be reasonably
required; (iv) elevators for ingress and egress to the floor on which the
Premises are located, in common with other tenants, provided that Landlord may
limit the number of operating elevators during non business hours, during
repairs, and Holidays; (v) replacement of Building-standard light bulbs and
fluorescent tubes, provided that Landlord’s standard charge for such bulbs and
tubes shall be paid by Tenant; and (vi) electrical current during Normal
Business Hours for equipment that does not require more than six (6) watts per
usable square foot. If Tenant desires any of the services specified in Section
7(a)(ii) at a time other than Normal Business Hours, then such services shall be
supplied to Tenant upon the written request of Tenant delivered to Landlord
before 3:00 p.m. on the Business Day preceding such extra usage, and Tenant
shall pay to Landlord the cost of such services within thirty (30) days after
Landlord has delivered to Tenant an invoice therefor. The costs incurred by
Landlord in providing HVAC service to Tenant at a time other than Normal
Business Hours, shall include costs for electricity, water, sewage, water
treatment, labor, metering, filtering, and maintenance reasonably allocated by
Landlord to providing such service. Landlord’s current charge for providing HVAC
services at a time other than Normal Business Hours is $75.00 per hour.

 

(ii) (A) Tenant, as part of Tenant’s Initial Alterations as described in Exhibit
D attached hereto, shall install (and thereafter shall maintain) one or more
electrical submeters to measure Tenant’s demand and consumption with respect to
the electricity furnished by Landlord (such submeter(s) being herein called
“Tenant’s Submeter”), including but not limited to electricity consumed by any
supplemental HVAC equipment installed by or on behalf of Tenant, throughout the
Term, shall pay Landlord for such electricity as measured by Tenant’s Submeter
at the rates set forth in, and otherwise pursuant to the provisions of,
subparagraph (ii)(A) below.

 



 6 

 

 

(B) Tenant, for any billing period, shall pay Landlord an amount determined by
applying (i) Tenant’s electrical demand (measured in KWs) and consumption
(measured in KWHRs) for such period, as measured by Tenant’s Submeter, to (ii)
the rate schedule (inclusive of all taxes, surcharges and other charges payable
thereunder or in connection therewith) of the utility company serving the
Building which is charged to Landlord for such period. Tenant shall pay the
amount due for any billing period within thirty (30) days after being billed
therefor, which bills Landlord may render from time to time (but no more
frequently than monthly). Tenant shall also pay to Landlord an amount equal to
the actual out-of-pocket costs reasonably incurred by Landlord to a meter
company or otherwise in respect of having Tenant’s Submeter read and having
bills prepared and delivered based upon such readings.

 

(b) Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment that requires more than six (6) watts per usable square
foot. If Tenant’s requirements for or consumption of electricity exceed the
electricity to be provided by Landlord as described in Section 7(a), Landlord
shall, at Tenant’s expense, make reasonable efforts to supply such service
through the then-existing feeders and risers and electrical panels serving the
Building and the Premises. Tenant shall not install any electrical equipment
requiring special wiring or requiring voltage in excess of 110 volts unless
approved in advance by Landlord, which approval shall not be unreasonably
withheld. Tenant shall not install any electrical equipment requiring voltage in
excess of Building capacity unless approved in advance by Landlord, which
approval may be withheld in Landlord’s sole discretion. The use of electricity
in the Premises shall not exceed the capacity of existing feeders and risers and
electrical panels to or wiring in the Premises. Any risers or wiring required to
meet Tenant’s excess electrical requirements shall, upon Tenant’s written
request, be installed by Landlord, at Tenant’s cost, if, in Landlord’s judgment,
the same are necessary and shall not cause permanent damage to the Building or
the Premises, cause or create a dangerous or hazardous condition, entail
excessive or unreasonable alterations, repairs, or expenses, or interfere with
or disturb other tenants of the Building. If Tenant uses machines or equipment
in the Premises which affect the temperature otherwise maintained by the air
conditioning system or otherwise overload any utility, Landlord may install
supplemental air conditioning units or other supplemental equipment in the
Premises, and the cost thereof, including the cost of installation, operation,
use, and maintenance, shall be paid by Tenant to Landlord within thirty (30)
days after Landlord has delivered to Tenant an invoice therefor. Landlord’s
obligation to furnish services under Section 7(a) shall be subject to the rules
and regulations of the supplier of such services and governmental rules and
regulations. Landlord may, upon not less than thirty (30) days’ prior written
notice to Tenant, discontinue any such service to the Premises, provided
Landlord first arranges for a direct connection thereof through the supplier of
such service. Tenant shall, however, be responsible for contracting with the
supplier of such service and for paying all deposits for, and costs relating to,
such service. Landlord shall use reasonable efforts to restore any service
required of it that becomes unavailable; however, such unavailability shall not
render Landlord liable for any damages caused thereby, be a constructive
eviction of Tenant, constitute a breach of any implied warranty, or entitle
Tenant to any abatement of Tenant’s obligations hereunder.

 



 7 

 

 

(c) Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of the Project and/or Complex intended for the common use of
all tenants, including among other facilities (as such may be applicable to the
Complex), the ground floor lobby, elevator lobbies and hallways on multi-tenant
floors, parking areas, private streets and alleys, landscaping, curbs, loading
areas, sidewalks, malls and promenades (enclosed or otherwise), lighting
facilities, drinking fountains, meeting rooms, public toilets, the parking
garage, and the like, but excluding: (i) space in buildings (now or hereafter
existing) designated for rental for commercial purposes, as the same may exist
from time to time; (ii) streets and alleys maintained by a public authority;
(iii) areas within the Complex which may from time to time not be owned by
Landlord (unless subject to a cross-access agreement benefitting the area which
includes the Premises); and (iv) areas leased to a single-purpose user where
access is restricted. In addition, although the roof(s) of the building(s) in
the Complex is not literally part of the Common Area, it will be deemed to be so
included for purposes of: (i) Landlord’s ability to prescribe rules and
regulations regarding same; and (ii) its inclusion for purposes of Operating
Costs reimbursements. Landlord reserves the right to change from time to time
the dimensions and location of the Common Area, as well as the dimensions,
identities, locations and types of any buildings, signs or other improvements in
the Complex. For example, and without limiting the generality of the immediately
preceding sentence, Landlord may from time to time substitute for any parking
area other areas reasonably accessible to the tenants of the Building or
Complex, as applicable, which areas may be elevated, surface or underground.
Tenant, and its employees and customers, and when duly authorized pursuant to
the provisions of this Lease, its subtenants, licensees and concessionaires,
shall have the non-exclusive right to use the Common Area (excluding roof(s)) as
constituted from time to time, such use to be in common with Landlord, other
tenants in the Building and/or Complex, as applicable, and other persons
permitted by the Landlord to use the same, and subject to rights of governmental
authorities, easements, other restrictions of record, and such reasonable rules
and regulations governing use as Landlord may from time to time prescribe. For
example, and without limiting the generality of Landlord’s ability to establish
rules and regulations governing all aspects of the Common Area, Tenant agrees as
follows:

 

(i) Tenant shall not solicit business within the Common Area nor take any action
which would interfere with the rights of other persons to use the Common Area.

 

(ii) Landlord may temporarily close any part of the Common Area for such periods
of time as may be necessary or advisable to make repairs or alterations or to
prevent the public from obtaining prescriptive rights.

 

(iii) With regard to the roof(s) of the building(s) in the Project or Complex,
as applicable, use of the roof(s) is reserved to Landlord, or with regard to any
tenant demonstrating to Landlord’s satisfaction a need to use same, to such
tenant after receiving prior written consent from Landlord.

 

(d) Parking.

 

(i) For purposes of this Subsection (d), the following definitions shall apply:
(i) the “Parking Areas” shall mean those areas of the Complex designated by
Landlord, from time to time, for parking to serve the Building; (ii) the
“Reserved Parking Areas” shall mean those portions of the Parking Areas
designated by Landlord, from time to time, for reserved parking (i.e., for the
exclusive use of one or more persons); and (iii) the “General Parking Areas”
shall mean, from time to time, those portions of the Parking Areas which are not
then Reserved Parking Areas.

 

(ii) Tenant, incident to its use of the Premises, shall have the exclusive right
to use five (5) reserved parking spaces within the Reserved Parking Areas (the
“Tenant’s Reserved Spaces”), which Tenant’s Reserved Spaces shall be designated
by Landlord from time to time but which shall not be required to be located in
the covered parking deck serving the Building. Tenant will be responsible (i)
for the internal allocation of Tenant’s Reserved Spaces and (ii) at Tenant’s
expense, for the enforcement of Tenant’s exclusive right to use Tenant’s
Reserved Spaces. Landlord shall, at Tenant’s expense, place a marking on each of
Tenant’s Reserved Spaces indicating that the same is a reserved parking space.

 

(iii) Tenant, incident to its use of the Premises, shall have the right to use
the parking spaces located in the General Parking Areas, on a “first come, first
served” basis in common with other persons designated by Landlord, subject, in
all events, to the Building rules and regulations; provided, however, that at no
time shall Tenant use, in the aggregate, a number of parking spaces in the
General Parking Areas in excess of four (4) parking spaces in the General
Parking Areas per each one thousand (1,000) rentable square feet of the
Premises, less the number of Tenant’s Reserved Spaces.

 

 8 

 

 

8. Alterations; Repairs; Maintenance; Signs

 

(a) Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises (collectively, the “Alterations”) without the prior
written consent of Landlord, except for the installation of unattached, movable
trade fixtures which may be installed without drilling, cutting or otherwise
defacing the Premises. Tenant shall furnish complete plans and specifications to
Landlord for its approval at the time it requests Landlord’s consent to any
Alterations if the desired Alterations: (i) will affect the Building’s Systems
or Building’s Structure; or (ii) will require the filing of plans and
specifications with any governmental or quasi governmental agency or authority;
or (iii) will cost in excess of Seventy-Five Thousand Dollars ($75,000.00).
Subsequent to obtaining Landlord’s consent and prior to commencement of the
Alterations, Tenant shall deliver to Landlord any building permit required by
applicable Law and a copy of the executed construction contract(s). Tenant shall
(a) reimburse Landlord within ten (10) days after the rendition of a bill for
all of Landlord’s actual out-of-pocket costs incurred in connection with any
Alterations, including all management, engineering, outside consulting, and
construction fees incurred by or on behalf of Landlord for the review and
approval of Tenant’s plans and specifications and (b) (i) in the event Tenant
elects to have Landlord’s designated construction manager for the Building
(herein called “Landlord’s Construction Manager”) provide construction
management services with respect to such Alterations, Tenant shall pay
Landlord’s Construction Manager fifteen percent (15%) of the aggregate cost of
such Alterations as compensation for such construction management services, or
(ii) in the event Tenant does not elect to have Landlord’s Construction Manager
provide construction management services with respect to such Alterations,
Tenant shall pay Landlord’s Construction Manager a general supervision fee as
compensation for general oversight and coordination by Landlord’s Construction
Manager equal to (A) if the Alterations project in question has an aggregate
cost less than $100,000, five percent (5%) of the aggregate cost of such
Alterations, or (B) if the Alterations project in question has an aggregate cost
equal to or greater than $100,000, but less than $500,000, three percent (3%) of
the aggregate cost of such Alterations, or (C) if the Alterations project in
question has an aggregate cost equal to or greater than $500,000, two percent
(2%) of the aggregate cost of such Alterations. Prior to commencing such
Alterations, Tenant (i) shall furnish Landlord with an estimate of the cost of
such Alterations (which estimate shall be subject to Landlord’s reasonable
review and approval), and (ii) shall pay to Landlord’s Construction Manager the
estimated amount of the construction management or general supervision fee
described in the preceding sentence. If Landlord consents to the making of any
Alteration, such Alteration shall be made by Tenant at Tenant’s sole cost and
expense by a contractor approved in writing by Landlord (and Landlord shall be
entitled to designate the contractors to perform work affecting the Building’s
Systems). Tenant shall require its contractor to maintain insurance in such
amounts and in such form as Landlord may require. Without Landlord’s prior
written consent, Tenant shall not use any portion of the Common Areas either
within or without the Project or Complex, as applicable, in connection with the
making of any Alterations. If the Alterations which Tenant causes to be
constructed result in Landlord being required to make any alterations and/or
improvements to other portions of the Project or Complex, as applicable, in
order to comply with any applicable Laws, then Tenant shall reimburse Landlord
upon demand for all costs and expenses incurred by Landlord in making such
alterations and/or improvements. Any Alterations made by Tenant shall become the
property of Landlord upon installation and shall remain on and be surrendered
with the Premises upon the expiration or sooner termination of this Lease,
unless Landlord requires the removal of such Alterations. If Landlord requires
the removal of such Alterations, Tenant shall at its sole cost and expense,
forthwith and with all due diligence (but in any event not later than ten (10)
days after the expiration or earlier termination of the Lease) remove all or any
portion of any Alterations made by Tenant which are designated by Landlord to be
removed (including without limitation stairs, bank vaults, and Cable (as defined
in Section 8(b) below), if applicable) and repair and restore the Premises in a
good and workmanlike manner to their original condition, reasonable wear and
tear excepted. All construction work done by Tenant within the Premises shall be
performed in a good and workmanlike manner with new materials of first-class
quality, lien-free and in compliance with all Laws and insurance requirements,
and in such manner as to cause a minimum of interference with other construction
in progress and with the transaction of business in the Project or Complex, as
applicable. Tenant agrees to indemnify, defend and hold Landlord harmless from
and against any and all loss, liability, damage cost or expense (including,
without limitation, attorney’s fees and disbursements and court costs) resulting
from such work, and Tenant shall, if requested by Landlord, furnish a bond or
other security satisfactory to Landlord against any such loss, liability or
damage. The foregoing indemnity shall survive the expiration or earlier
termination of this Lease. Landlord’s consent to or approval of any alterations,
additions or improvements (or the plans therefor) shall not constitute a
representation or warranty by Landlord, nor Landlord’s acceptance, that the same
comply with sound architectural and/or engineering practices or with all
applicable Laws and insurance requirements, and Tenant shall be solely
responsible for ensuring all such compliance.

 

 9 

 

 

(b) Repairs; Maintenance.

 

(i) By Landlord. Landlord shall, subject to reimbursement as set forth in
Exhibit C, keep and maintain in good repair and working order and make repairs
to and perform maintenance upon: (1) structural elements of the Building; (2)
standard mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building generally; (3) Common Areas; (4) the roof of the
Building; (5) exterior windows of the Building; and (6) elevators serving the
Building. Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. If any of the foregoing maintenance
or repair is necessitated due to the acts or omissions of any Tenant Party,
Tenant shall pay the costs of such repairs or maintenance to Landlord within
thirty (30) days after receipt of an invoice, together with an administrative
charge in an amount equal to fifteen percent (15%) of the cost of the repairs.
Landlord shall not be liable to Tenant for any interruption of Tenant’s business
or inconvenience caused due to any work performed in the Premises or in the
Complex pursuant to Landlord’s rights and obligations under this Lease.
Notwithstanding the foregoing, if, as a result of such work by Landlord (or
Landlord’s failure to perform any work or repair it is required to perform
hereunder), (i) the Premises, or a material portion thereof, is rendered
untenantable (meaning that Tenant is unable to use the Premises in the normal
course of it business), and (ii) Tenant in fact ceases to use the Premises (or
material portion thereof), then Tenant’s sole remedy therefor shall be as
follows: commencing after the expiration of five (5) consecutive business days
following the later to occur of the date the Premises (or a material portion
thereof) becomes untenantable, or the date Tenant ceases to use such space, the
Rent payable hereunder shall be abated on a per diem basis for each day after
such five (5) business day period based upon the percentage of the Premises not
used by Tenant, and such abatement shall continue until the date the Premises
become tenantable again. To the extent allowed by law, Tenant waives the right
to make repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect.

 



 10 

 

 

(ii) By Tenant. Tenant shall, at its sole cost and expense, promptly perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and shall keep the Premises in compliance with
all applicable Laws and insurance requirements and in good condition and repair,
ordinary wear and tear excepted. Tenant’s repair obligations include, without
limitation, repairs to: (1) floor covering and/or raised flooring; (2) interior
partitions; (3) doors; (4) the interior side of demising walls; (5) electronic,
phone and data cabling and related equipment (collectively, “Cable”) that is
installed by or for the benefit of Tenant and located in the Premises or other
portions of the Building or Project; (6) supplemental air conditioning units,
private showers and kitchens, including hot water heaters, plumbing,
dishwashers, ice machines and similar facilities serving Tenant exclusively; (7)
phone rooms used exclusively by Tenant; (8) Alterations performed by contractors
retained by or on behalf of Tenant, including related HVAC balancing; and (9)
all of Tenant’s furnishings, trade fixtures, equipment and inventory. Landlord
reserves the right to perform any of the foregoing maintenance or repair
obligations or require that such obligations be performed by a contractor
approved by Landlord, all at Tenant’s expense. All work shall be performed in
accordance with the rules and procedures described in Section 8(a). If Tenant
fails to make any repairs to the Premises for more than thirty (30) days after
notice from Landlord (although notice shall not be required if there is an
emergency, or if the area to be repaired is visible from the exterior of the
Building), Landlord may (but without any obligation), in addition to any other
remedy available to Landlord, make the repairs, and Tenant shall pay the
reasonable cost of the repairs to Landlord within thirty (30) days after receipt
of an invoice, together with an administrative charge in an amount equal to
fifteen percent (15%) of the cost of the repairs. At the expiration or earlier
termination of this Lease, Tenant shall surrender the Premises in the condition
required under this Lease, excepting reasonable wear and tear and losses
required to be restored by Landlord. If Landlord elects to store any personal
property of Tenant, including goods, wares, merchandise, inventory, trade
fixtures and other personal property of Tenant, same shall be stored at the sole
cost and risk of Tenant. Landlord or its agents shall not be liable for any loss
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
the Complex or from the pipes, appliances or plumbing works therein or from the
roof, street or subsurface or from any other places resulting from dampness or
any other cause whatsoever, or from the act or negligence of any other tenant or
any officer, agent, employee, contractor or guest of any such tenant. It is
generally understood that mold spores are present essentially everywhere and
that mold can grow in most any moist location. Emphasis is properly placed on
prevention of moisture and on good housekeeping and ventilation practices.
Tenant acknowledges the necessity of housekeeping, ventilation, and moisture
control (especially in kitchens, janitor’s closets, bathrooms, break rooms and
around outside walls) for mold prevention. In signing this Lease, Tenant has
first inspected the Premises and certifies that it has not observed mold, mildew
or moisture within the Premises. Tenant agrees to immediately notify Landlord if
it observes mold/mildew and/or moisture conditions (from any source, including
leaks), and allow Landlord to evaluate and make recommendations and/or take
appropriate corrective action. Tenant relieves Landlord from any liability for
any bodily injury or illness or damages to property caused by or associated with
moisture or the growth of or occurrence of mold or mildew on the Premises. In
addition, execution of this Lease constitutes acknowledgment by Tenant that
control of moisture and mold prevention are integral to its Lease obligations.

 



 11 

 

 

(iii) Performance of Work. All work described in this Section 8 shall be
performed only by contractors and subcontractors approved in writing by
Landlord. Tenant shall cause all contractors and subcontractors to procured and
maintain insurance coverage naming Landlord, Landlord’s property management
company and INVESCO Institutional (N.A.), Inc. (“Invesco”) as additional
insureds against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Tenant shall provide Landlord with the
identities, mailing addresses and telephone numbers of all persons performing
work or supplying materials prior to beginning such construction and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable Laws. All such work shall be performed in accordance with all Laws
and insurance requirements and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building’s Structure or the
Building’s Systems). All such work which may affect the Building’s Structure or
the Building’s Systems, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work or a contractor approved by Landlord. All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor or a contractor approved by Landlord and no such work will be
permitted if it would void or reduce the warranty on the roof.

 

(c) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s or
construction liens to be filed against the Premises or the Project in connection
therewith. Upon completion of any such work, Tenant shall deliver to Landlord
final lien waivers from all contractors, subcontractors and materialmen who
performed such work. If such a lien is filed, then Tenant shall, within ten (10)
business days after Landlord has delivered notice of the filing thereof to
Tenant (or such earlier time period as may be necessary to prevent the
forfeiture of the Premises, Project or any interest of Landlord therein or the
imposition of a civil or criminal fine with respect thereto), either: (1) pay
the amount of the lien and cause the lien to be released of record; or (2)
diligently contest such lien and deliver to Landlord a bond or other security
reasonably satisfactory to Landlord. If Tenant fails to timely take either such
action, then Landlord may pay the lien claim, and any amounts so paid, including
expenses and interest at the Default Rate, shall be paid by Tenant to Landlord
within ten (10) days after Landlord has invoiced Tenant therefor. Landlord and
Tenant acknowledge and agree that their relationship is and shall be solely that
of “landlord-tenant” (thereby excluding a relationship of “owner contractor,”
“owner-agent” or other similar relationships). Accordingly, all materialmen,
contractors, artisans, mechanics, laborers and any other persons now or
hereafter contracting with Tenant, any contractor or subcontractor of Tenant or
any other Tenant Party for the furnishing of any labor, services, materials,
supplies or equipment with respect to any portion of the Premises, at any time
from the date hereof until the end of the Term, are hereby charged with notice
that they look exclusively to Tenant to obtain payment for same. Nothing herein
shall be deemed a consent by Landlord to any liens being placed upon the
Premises, Project or Landlord’s interest therein due to any work performed by or
for Tenant or deemed to give any contractor or subcontractor or materialman any
right or interest in any funds held by Landlord to reimburse Tenant for any
portion of the cost of such work. Tenant shall indemnify, defend and hold
harmless Landlord, its property manager, Invesco, any subsidiary or affiliate of
the foregoing, and their respective officers, directors, shareholders, partners,
employees, managers, contractors, attorneys and agents (collectively, the
“Indemnitees”) from and against any and all claims, demands, causes of action,
suits, judgments, damages and expenses (including attorneys’ fees and
disbursements and court costs) in any way arising from or relating to the
failure by any Tenant Party to pay for any work performed, materials furnished,
or obligations incurred by or at the request of a Tenant Party. The foregoing
indemnity shall survive the expiration or earlier termination of this Lease.

 

 12 

 

 

(d) Signs. Tenant shall not place or permit to be placed any signs upon: (i) the
roof of the Building; or (ii) the Common Areas; or (iii) any area visible from
the exterior of the Premises without Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed provided any
proposed sign is placed only in those locations as may be designated by
Landlord, and complies with all Laws and insurance requirements and with the
sign criteria promulgated by Landlord from time to time. Upon request of
Landlord, Tenant shall immediately remove any sign, advertising material or
lettering which Tenant has placed or permitted to be placed upon the exterior or
interior surface of any door or window or at any point inside the Premises,
which in Landlord’s reasonable opinion, is of such a nature as to not be in
keeping with the standards or character of the Building, and if Tenant fails to
do so, Landlord may without liability remove the same at Tenant’s expense.
Tenant shall comply with such regulations as may from time to time be
promulgated by Landlord governing signs, advertising material or lettering of
all tenants in the Project or Complex, as applicable. The Tenant, upon vacation
of the Premises, or the removal or alteration of its sign for any reason, shall
be responsible for the repair, painting or replacement of the Building fascia
surface or other portion of the Building where signs are attached. If Tenant
fails to do so, Landlord may have the sign removed and the cost of removal plus
fifteen percent (15%) as an administrative fee shall be payable by Tenant within
ten (10) days of invoice. Landlord shall maintain a main directory for the
Building’s tenants and other occupants (which directory, from time to time, may
be either manual or computerized), and provide Tenant with one (1) listing on
such main directory. Landlord, from time to time, shall, at Tenant’s expense,
make such changes in the listing as Tenant shall request.

 

9. Use. Tenant shall continuously occupy and use the Premises only for the
Permitted Use (as set forth in the Basic Lease Information) and shall comply
with all Laws relating to the use, condition, access to, and occupancy of the
Premises and will not commit waste, overload the Building’s Structure or the
Building’s Systems or subject the Premises to use that would damage the
Premises. Tenant, at its sole cost and expense, shall obtain and keep in effect
during the term, all permits, licenses, and other authorizations necessary to
permit Tenant to use and occupy the Premises for the Permitted Use in accordance
with applicable Law and all insurance requirements. The population density
within the Premises as a whole shall at no time exceed one person for each three
hundred (300) rentable square feet in the Premises. Notwithstanding anything in
this Lease to the contrary, as between Landlord and Tenant: (a) Tenant shall
bear the risk of complying with Title III of the Americans With Disabilities Act
of 1990, any state laws governing handicapped access or architectural barriers,
and all rules, regulations, and guidelines promulgated under such laws, as
amended from time to time (the “Disabilities Acts”) in the Premises; and (b)
Landlord shall bear the risk of complying with the Disabilities Acts in the
Common Areas (subject to reimbursement as set forth in Exhibit C), other than
compliance that is necessitated by the use of the Premises for other than the
Permitted Use or as a result of any alterations or additions made by Tenant
(which risk and responsibility shall be borne by Tenant). Tenant shall not use
any substantial portion of the Premises for a “call center”, any other
telemarketing use, or any credit processing use. In addition, the Premises shall
not be used for any purpose which creates strong, unusual, or offensive odors,
fumes, dust or vapors; which emits noise or sounds that are objectionable due to
intermittence, beat, frequency, shrillness, or loudness; which is associated
with indecent or pornographic matters; or which involves political or moral
issues (such as abortion issues). Tenant shall not use or permit the storage of
any explosives, fuel or other hazardous or inflammable materials within the
Premises other than such materials and in such quantities which are normal and
customary in office space of this type and in compliance with all applicable
Laws and insurance requirements. Tenant shall conduct its business and control
each other Tenant Party so as not to create any nuisance or unreasonably
interfere with other tenants or Landlord in its management of the Building.
Tenant shall not knowingly conduct or permit to be conducted in the Premises any
activity, or place any equipment in or about the Premises or the Building, which
will invalidate the insurance coverage in effect or increase the rate of fire
insurance or other insurance on the Premises or the Building. If any
invalidation of coverage or increase in the rate of fire insurance or other
insurance occurs or is threatened by any insurance company due to activity
conducted from the Premises, or any act or omission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and shall be considered Additional Rent
payable with the next monthly installment of Base Rent due under this Lease. In
no event shall Tenant introduce or permit to be kept on the Premises or brought
into the Building any dangerous, noxious, radioactive or explosive

substance.

 

 13 

 

 

10. Assignment and Subletting.

 

(a) Transfers. Tenant shall not, without the prior written consent of Landlord:
(1) assign, transfer, or encumber this Lease or any estate or interest herein,
whether directly or by operation of law; (2) permit any other entity to become
Tenant hereunder by merger, consolidation, or other reorganization; (3) if
Tenant is an entity other than a corporation whose stock is publicly traded,
permit the transfer of an ownership interest in Tenant so as to result in a
change in the current control of Tenant; (4) sublet any portion of the Premises;
(5) grant any license, concession, or other right of occupancy of any portion of
the Premises; or (6) permit the use of the Premises by any parties other than
Tenant (any of the events listed in Section 10(a)(1) through Section 10(a)(6)
being a “Transfer”).

 

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment or subletting of the Premises, provided that the proposed
Transfer is not a sublease occurring during the first (1st) year of the Lease
Term, Tenant is not then in default under this Lease and the proposed
transferee: (1) is creditworthy in Landlord’s reasonable judgment; (2) has a
good reputation in the business community; (3) will use the Premises for the
Permitted Use (thus, excluding without limitation, uses for credit processing
and telemarketing) and will not use the Premises in any manner that would
conflict with any exclusive use agreement or other similar agreement entered
into by Landlord with any other tenant of the Project or Complex, as applicable;
(4) will not use the Premises, Project or Complex in a manner that would
materially increase the pedestrian or vehicular traffic to the Premises, Project
or Complex; (5) is not a governmental entity, or subdivision or agency thereof
or any other party which enjoys sovereign immunity; (6) is not another occupant
of the Building or Complex, as applicable; and (7) is not a person or entity
with whom Landlord is then, or has been within the six-month period prior to the
time Tenant seeks to enter into such assignment or subletting, negotiating to
lease space in the Building or Complex, as applicable, or any Affiliate of any
such person or entity; otherwise, Landlord may withhold its consent in its sole
discretion.

 

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character. Concurrently with
Tenant’s notice of any request for consent to a Transfer, Tenant shall pay to
Landlord a fee of $1,000 to defray Landlord’s expenses in reviewing such
request, and Tenant shall also reimburse Landlord immediately upon request for
its reasonable attorneys’ fees incurred in connection with considering any
request for consent to a Transfer.

 

 14 

 

 

(d) Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. In the event the Transfer consists of
an assignment of Tenant’s interest in this Lease, and the financial strength and
creditworthiness of the proposed assignee is reasonably acceptable to Landlord
(taking into account the nature and extent of the remaining obligations under
the Lease as of the date of the Transfer in question), then, upon the occurrence
of such Transfer in accordance with the terms and provisions of this Section 10,
the assigning party shall be released from any further liability under this
Lease (except for liability relating to obligations arising prior to the
Transfer). Landlord’s consent to any Transfer shall not be deemed consent to any
subsequent Transfers. If an Event of Default occurs while the Premises or any
part thereof are subject to a Transfer, then Landlord, in addition to its other
remedies, may collect directly from such transferee all rents becoming due to
Tenant and apply such rents against Rent. Tenant authorizes its transferees to
make payments of rent directly to Landlord upon receipt of notice from Landlord
to do so following the occurrence of an Event of Default hereunder. Tenant shall
pay for the cost of any demising walls or other improvements necessitated by a
proposed subletting or assignment.

 

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subject or subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, either
terminate the sublease or take over all of the right, title and interest of
Tenant, as sublandlord, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be: (1) liable for any previous
act or omission of Tenant under such sublease; (2) subject to any counterclaim,
offset or defense that such subtenant might have against Tenant; (3) bound by
any previous modification of such sublease or by any rent or additional rent or
advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment; (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement; or (5) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment. Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 10(e). The provisions of this
Section 10(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

 

(f) Cancellation. Landlord may, within thirty (30) days after submission of
Tenant’s written request for Landlord’s consent to an assignment or subletting,
cancel this Lease with respect to an assignment or cancel this Lease as to the
portion of the Premises proposed to be sublet as of the date the proposed
Transfer is to be effective. If Landlord cancels this Lease as to any portion of
the Premises, then this Lease shall cease for such portion of the Premises,
Tenant shall pay to Landlord all Rent accrued through the cancellation date
relating to the portion of the Premises covered by the proposed Transfer, and
Rent shall be reduced proportionately based on the remaining square footage in
the Premises. Thereafter, Landlord may lease such portion of the Premises to the
prospective transferee (or to any other person) without liability to Tenant.

 

(g) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, the excess of all compensation received by Tenant for a
Transfer over the Rent allocable to the portion of the Premises covered thereby.

 

 15 

 

 

(h) Adequate Assurance of Future Performance. Notwithstanding any restriction on
assignment contained elsewhere in this Section 10, if the Tenant is permitted by
any bankruptcy court or other court of competent jurisdiction to assign this
Lease in any action for bankruptcy, insolvency, reorganization, liquidation,
dissolution, or other proceeding affecting Tenant, or any other similar action
which may be taken by any trustee, receiver or liquidator of Tenant, the
assignment shall be conditioned upon such assignee being required to satisfy all
outstanding defaults, whether monetary or non-monetary, under this Lease, and
providing Landlord with Adequate Assurance of Future Performance. For purposes
hereof, the term “Adequate Assurance of Future Performance” shall mean (i) the
delivery by such assignee to Landlord of all financial information necessary to
establish, to Landlord’s reasonable satisfaction, that such assignee has a net
worth (as determined in accordance with generally accepted accounting
principles) acceptable to Landlord, and (ii) the delivery by such assignee to
Landlord of security to secure the assignee’s obligations under this Lease,
which security may take the form of any one or more of the following as
determined by Landlord: (A) an unconditional and irrevocable letter of credit
available on sight in an amount acceptable to Landlord, issued by a bank
satisfactory to Landlord, which shall contain, among other things, a so-called
“evergreen clause”, and which shall otherwise be acceptable in form and
substance to Landlord, (B) delivery by such assignee to Landlord of a cash
security deposit in an amount acceptable to Landlord, and/or (C) delivery by
such assignee to Landlord of an unconditional guaranty of the Lease, in form and
substance satisfactory to Landlord, from an entity having a net worth acceptable
to Landlord.

 

11. Insurance; Waivers; Subrogation; Indemnity.

 

(a) Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies the Premises; or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies: (A)
commercial general liability insurance in amounts of $3,000,000 per occurrence,
which shall apply on a per location basis, or, following the expiration of the
initial Term, such other amounts as Landlord may from time to time reasonably
require (and, if the use and occupancy of the Premises include any activity or
matter that is or may be excluded from coverage under a commercial general
liability policy [e.g., the sale, service or consumption of alcoholic
beverages], Tenant shall obtain such endorsements to the commercial general
liability policy or otherwise obtain insurance to insure all liability arising
from such activity or matter [including liquor liability, if applicable] in such
amounts as Landlord may reasonably require), insuring Tenant, Landlord,
Landlord’s property management company and Invesco against all liability for
injury to or death of a person or persons or damage to property arising from the
use and occupancy of the Premises and (without implying any consent by Landlord
to the installation thereof) the installation, operation, maintenance, repair or
removal of Tenant’s Off-Premises Equipment with an additional insured
endorsement in form CG 20 26 11 85; (B) Automobile Liability covering any owned,
non-owned, leased, rented or borrowed vehicles of Tenant with limits no less
than $3,000,000 combined single limit for property damage and bodily injury; (C)
All Risk Property insurance covering the full value of all Alterations and
improvements and betterments in the Premises, naming Landlord and Landlord’s
Mortgagee (as defined in Section 12(a)) as additional loss payees as their
interests may appear; (D) All Risk Property insurance covering the full value of
all furniture, trade fixtures and personal property (including property of
Tenant or others) in the Premises or otherwise placed in the Project by or on
behalf of a Tenant Party (including Tenant’s Off-Premises Equipment) it being
understood that no lack or inadequacy of insurance by Tenant shall in any event
make Landlord subject to any claim by virtue of any theft of or loss or damage
to any uninsured or inadequately insured property; (E) contractual liability
insurance sufficient to cover Tenant’s indemnity obligations hereunder (but only
if such contractual liability insurance is not already included in Tenant’s
commercial general liability insurance policy); (F) worker’s compensation
insurance in amounts not less than statutorily required, and Employers’
Liability insurance with limits of not less than Five Million Dollars
($3,000,000); (G) business interruption insurance in an amount that will
reimburse Tenant for direct or indirect loss of earnings attributable to all
perils insured against under Section 1l(a)(2)(C) or attributable to the
prevention of access to the Building or Premises; (H) in the event Tenant
performs any alterations or repairs in, on, or to the Premises, Builder’s Risk
Insurance on an All Risk basis (including collapse) on a completed value
(non-reporting) form, or by endorsement including such coverage pursuant to
Section 1l(a)(2)(C) hereinabove, for full replacement value covering all work
incorporated in the Building and all materials and equipment in or about the
Premises; and (I) such other insurance or any changes or endorsements to the
insurance required herein, including increased limits of coverage, as Landlord,
or any mortgagee or lessor of Landlord, may reasonably require from time to
time. Tenant’s insurance shall provide primary coverage to Landlord and shall
not require contribution by any insurance maintained by Landlord, when any
policy issued to Landlord provides duplicate or similar coverage, and in such
circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant shall
furnish to Landlord certificates of such insurance, with an additional insured
endorsement in form CG 20 26 11 85, and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder at
least ten (10) days prior to the earlier of the Commencement Date or the date
Tenant enters or occupies the Premises, and at least fifteen (15) days prior to
each renewal of said insurance, and Tenant shall obtain a written obligation on
the part of each insurance company to notify Landlord at least thirty (30) days
before cancellation or a material change of any such insurance policies. All
such insurance policies shall be in form, and issued by companies with a Best’s
rating of A:VII or better, reasonably satisfactory to Landlord. If Tenant fails
to comply with the foregoing insurance requirements or to deliver to Landlord
the certificates or evidence of coverage required herein, Landlord, in addition
to any other remedy available pursuant to this Lease or otherwise, may, but
shall not be obligated to, obtain such insurance and Tenant shall pay to
Landlord on demand the premium costs thereof, plus an administrative fee of
fifteen percent (15%) of such cost. It is expressly understood and agreed that
the foregoing minimum limits of insurance coverage shall not limit the liability
of Tenant for its acts or omissions as provided in this Lease.

 

 16 

 

 

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially reasonable deductible if Landlord so chooses;
and (2) commercial general liability insurance in an amount of not less than
$3,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary. Tenant shall pay its
Proportionate Share of the cost of all insurance carried by Landlord with
respect to the Project or Complex, as applicable, as set forth on Exhibit C. The
foregoing insurance policies and any other insurance carried by Landlord shall
be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.

 

(c) No Subrogation. Landlord and Tenant each waives any claim it might have
against the other for any damage to or theft, destruction, loss, or loss of use
of any property, to the extent the same is insured against under any insurance
policy that covers the Building, the Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss (defined below). Landlord and Tenant each
hereby waive any right of subrogation and right of recovery or cause of action
for injury including death or disease to respective employees of either as
covered by Worker’s Compensation (or which would have been covered if Tenant or
Landlord as the case may be, was carrying the insurance as required by this
lease). Each party shall cause its insurance carrier to endorse all applicable
policies waiving the carrier’s rights of recovery under subrogation or otherwise
against the other party.

 

 17 

 

 

(d) Indemnity. Subject to Section 11(c), Tenant shall indemnify, defend and hold
harmless Landlord and the Indemnitees from and against any and all claims,
demands, liabilities, causes of action, suits, judgments, damages, and expenses
(including attorneys’ fees and disbursements and court costs) and all losses and
damages arising from: (1) any injury to or death of any person or the damage to
or theft, destruction, loss, or loss of use of any property or inconvenience (a
“Loss”) arising from any occurrence on the Premises, the use of the Common Areas
by any Tenant Party, or arising out of the installation, operation, maintenance,
repair or removal of any of Tenant’s Off-Premises Equipment; or (2) Tenant’s
failure to perform its obligations under this Lease or Tenant’s breach of any of
its covenants or negative covenants under this Lease, IN EACH CASE EVEN THOUGH
CAUSED OR ALLEGED TO BE CAUSED BY THE NEGLIGENCE OR FAULT OF LANDLORD OR ITS
AGENTS (OTHER THAN A LOSS ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ITS AGENTS). THIS INDEMNITY IS INTENDED TO INDEMNIFY
LANDLORD AND ITS AGENTS AGAINST THE CONSEQUENCES OF THEIR OWN NEGLIGENCE OR
FAULT (OTHER THAN A LOSS ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF LANDLORD OR ITS AGENTS) AS PROVIDED ABOVE WHEN LANDLORD OR ITS AGENTS ARE
JOINTLY, COMPARATIVELY, CONTRIBUTIVELY, OR CONCURRENTLY NEGLIGENT WITH TENANT.
The indemnities set forth in this Section 11(d) shall survive the expiration or
earlier termination of this Lease and shall not terminate or be waived,
diminished or affected in any manner by any abatement or apportionment of Rent
under any provision of this Lease. If any proceeding is filed for which
indemnity is required hereunder, Tenant agrees, upon request therefor, to defend
Landlord in such proceeding at its sole cost utilizing counsel satisfactory to
Landlord in its sole discretion.

 

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

 

(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a “Mortgage”), or any ground
lease, master lease, or primary lease (each, a “Primary Lease”), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s Mortgagee”). Any Landlord’s
Mortgagee, as the case may be, may elect at any time, unilaterally, to make this
Lease superior to its Mortgage, Primary Lease, or other interest in the Premises
by so notifying Tenant in writing. The provisions of this Section shall be
self-operative and no further instrument of subordination shall be required;
however, in confirmation of such subordination, Tenant shall execute and return
to Landlord (or such other party designated by Landlord) within ten (10) days
after written request therefor such documentation, in recordable form if
required, as a Landlord’s Mortgagee may reasonably request to evidence the
subordination of this Lease to such Landlord’s Mortgagee’s Mortgage or Primary
Lease (including a subordination, non-disturbance and attornment agreement) or,
if the Landlord’s Mortgagee so elects, the subordination of such Landlord’s
Mortgagee’s Mortgage or Primary Lease to this Lease. Landlord shall request that
a subordination, non-disturbance and attornment agreement (an “SNDA”) applicable
to this Lease be provided by Landlord’s presently existing Mortgagee and from
future Mortgagees. Tenant shall pay any fee or costs of any such Mortgagee with
respect to any such SNDA.

 

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

 

 18 

 

 

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

 

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than one (1) month in advance to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement; (4) subject to the defenses which Tenant might have
against any prior lessor (including Landlord); and (5) subject to the offsets
which Tenant might have against any prior lessor (including Landlord) except for
those offset rights which (A) are expressly provided in this Lease, (B) relate
to periods of time following the acquisition of the Building by Landlord’s
Mortgagee, and (C) Tenant has provided written notice to Landlord’s Mortgagee
and provided Landlord’s Mortgagee a reasonable opportunity to cure the event
giving rise to such offset event. Landlord’s Mortgagee shall have no liability
or responsibility under or pursuant to the terms of this Lease or otherwise
after it ceases to own an interest in the Building. Nothing in this Lease shall
be construed to require Landlord’s Mortgagee to see to the application of the
proceeds of any loan, and Tenant’s agreements set forth herein shall not be
impaired on account of any modification of the documents evidencing and securing
any loan.

 

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit E. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Building and related facilities, provided that such changes are applicable
to all tenants of the Building, will not unreasonably interfere with Tenant’s
use of the Premises and are enforced by Landlord in a non-discriminatory manner.
Tenant shall be responsible for the compliance with such rules and regulations
by each Tenant Party.

 

14. Condemnation.

 

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

 

(b) Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than one hundred eighty
(180) days, then Tenant may terminate this Lease as of the date of such Taking
by giving written notice to Landlord within thirty (30) days after the Taking,
and Rent shall be apportioned as of the date of such Taking. If Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.

 

 19 

 

 

(c) Partial Taking- Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within thirty (30) days after such Taking, and Rent shall be apportioned as of
the date of such Taking. If Landlord does not so terminate this Lease, then this
Lease will continue, but if any portion of the Premises has been taken, Rent
shall abate as provided in the last sentence of Section 14(b).

 

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

 

15. Fire or Other Casualty.

 

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall use good faith efforts to deliver
to Tenant within sixty (60) days after such Casualty a good faith estimate (the
“Damage Notice”) of the time needed to repair the damage caused by such
Casualty.

 

(b) Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within one hundred eighty (180) days after the commencement of repairs
(the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within thirty (30) days
after the Damage Notice has been delivered to Tenant.

 

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and: (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period; (2) the damage to the Premises
exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as estimated by Landlord, and such damage occurs
during the last two (2) years of the Term; (3) regardless of the extent of
damage to the Premises, Landlord makes a good faith determination that restoring
the Building would be uneconomical; or (4) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant.

 

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, other than building standard
leasehold improvements Landlord shall not be required to repair or replace any
Alterations or betterments within the Premises (which shall be promptly and with
due diligence repaired and restored by Tenant at Tenant’s sole cost and expense)
or any furniture, equipment, trade fixtures or personal property of Tenant or
others in the Premises or the Building, and Landlord’s obligation to repair or
restore the Premises shall be limited to the extent of the insurance proceeds
actually received by Landlord for the Casualty in question. If this Lease is
terminated under the provisions of this Section 15, Landlord shall be entitled
to the full proceeds of the insurance policies providing coverage for all
Alterations, improvements and betterments in the Premises (and, if Tenant has
failed to maintain insurance on such items as required by this Lease, Tenant
shall pay Landlord an amount equal to the proceeds Landlord would have received
had Tenant maintained insurance on such items as required by this Lease).

 

 20 

 

 

(e) Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Tenant shall continue to pay Rent without abatement.

 

16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable

hereunder.

 

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

 

(a) Payment Default. Tenant’s failure to pay Rent within five (5) business days
after the same is due;

 

(b) Abandonment. Tenant abandons the Premises or any substantial portion
thereof, or fails to continuously operate its business in the Premises,
abandonment being defined as Tenant’s vacation of the Premises and failure to
meet one (1) or more lease obligations;

 

(c) Estoppel/Financial Statement. Tenant fails to provide: (i) any estoppel
certificate after Landlord’s written request therefor pursuant to Section 26(e);
or (ii) any financial statement after Landlord’s written request therefor
pursuant to Section 26(q), and such failure shall continue for five (5) business
days after Landlord’s second (2nd) written notice thereof to Tenant;

 

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section
1.1(a);

 

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s or construction lien filed against the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, within the time and in the
manner required by Section 8(c);

 

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more after Landlord
has delivered to Tenant written notice thereof; and

 

 21 

 

 

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder): (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
sixty (60) calendar days after the filing thereof.

 

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

 

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of: (1) all Rent
accrued hereunder through the date of termination; (2) all amounts due under
Section 19(a); and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the Prime Rate (“Prime Rate” shall be the per
annum interest rate publicly announced by a federally insured bank selected by
Landlord in the state in which the Premises is located as such bank’s prime or
base rate) minus one percent (1%), minus (B) the then present fair rental value
of the Premises for such period, similarly discounted;

 

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord: (1) all Rent and other amounts accrued
hereunder to the date of termination of possession; (2) all amounts due from
time to time under Section 19(a); and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to proceed under this Section 18(b), Landlord
may remove all of Tenant’s property from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant,
without becoming liable for any loss or damage which may be occasioned thereby.
Landlord shall have no obligation to mitigate its damages hereunder. In this
regard, Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 18(b). If Landlord
elects to proceed under this Section 18(b), it may at any time elect to
terminate this Lease under Section 18(a);

 

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;
or

 

(d) Alteration of Locks. Additionally, with notice if Tenant is then in physical
possession of the Premises, upon court order authorizing the same, Landlord may
alter locks or other security devices at the Premises to deprive Tenant of
access thereto, and Landlord shall not be required to provide a new key or right
of access to Tenant.

 

 22 

 

 

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

 

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in: (1) obtaining possession of the Premises; (2) removing
and storing Tenant’s or any other occupant’s property; (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant; (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting); (5) performing Tenant’s obligations which Tenant
failed to perform; and (6) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the Event of Default. To the full extent
permitted by Law, Landlord and Tenant agree the federal and state courts of the
state in which the Premises are located shall have exclusive jurisdiction over
any matter relating to or arising from this Lease and the parties’ rights and
obligations under this Lease.

 

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

 

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity; (2) shall be cumulative; and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

 

20. Landlord’s Lien. In addition to any statutory landlord’s lien now in effect
or hereafter enacted, Tenant grants to Landlord, to secure performance of
Tenant’s obligations hereunder, a security interest in all of Tenant’s property
situated in or upon, or used in connection with, the Premises or the Project,
and all proceeds thereof (except merchandise sold in the ordinary course of
business) (collectively, the “Collateral”), and the Collateral shall not be
removed from the Premises or the Project without the prior written consent of
Landlord until all obligations of Tenant have been fully performed. Such
personalty thus encumbered includes specifically all trade and other fixtures
for the purpose of this Section 20 and inventory, equipment, contract rights,
accounts receivable and the proceeds thereof. Upon the occurrence of an Event of
Default, Landlord may, in addition to all other remedies, without notice or
demand except as provided below, exercise the rights afforded to a secured party
under the Uniform Commercial Code of the state in which the Premises are located
(the “UCC”). To the extent the UCC requires Landlord to give to Tenant notice of
any act or event and such notice cannot be validly waived before a default
occurs, then five (5) days’ prior written notice thereof shall be reasonable
notice of the act or event. In order to perfect such security interest, Landlord
may file any financing statement or other instrument necessary at Tenant’s
expense at the state and county Uniform Commercial Code filing offices. Tenant
grants to Landlord a power of attorney coupled with an interest to execute and
file any financing statement or other instrument necessary to perfect Landlord’s
security interest under this Section 20, which power is coupled with an interest
and is irrevocable during the Term. Landlord may also file a copy of this Lease
as a financing statement to perfect its security interest in the Collateral.
Within ten (10) days following written request therefor, Tenant shall execute
financing statements to be filed of record to perfect Landlord’s security
interest in the Collateral. The landlord’s lien shall survive the expiration or
earlier termination of the Lease, until all obligations of Tenant have been
fully performed.

 

 23 

 

 

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in the condition required to be
maintained under this Lease, free of Hazardous Materials placed on the Premises
during the Term, broom-clean, reasonable wear and tear (and condemnation and
Casualty damage, as to which Section 14 and Section 15 shall control) excepted,
and shall deliver to Landlord all keys to the Premises. Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises or
elsewhere in the Building by Tenant (but Tenant may not remove any such item
which was paid for, in whole or in part, by Landlord or any wiring or cabling
unless Landlord requires such removal). Additionally, at Landlord’s option,
Tenant shall (not later than ten (10) days after the expiration or earlier
termination of the Lease) remove such alterations, additions (including stairs
and bath vaults), improvements, trade fixtures, personal property, equipment,
wiring, conduits, cabling and furniture (including Tenant’s Off-Premises
Equipment) as Landlord may request. Tenant shall repair all damage caused by
such removal. All items not so removed shall, at Landlord’s option, be deemed to
have been abandoned by Tenant and may be appropriated, sold, stored, destroyed,
or otherwise disposed of by Landlord at Tenant’s cost without notice to Tenant
and without any obligation to account for such items; any such disposition shall
not be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 20. The provisions of
this Section 21 shall survive the expiration or earlier termination of the
Lease.

 

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay, in addition to the other Rent, Base Rent equal to the
greater of: (1) two hundred percent (200%) of the Base Rent payable during the
last month of the Term, or (2) one hundred fifty percent (150%) of the
prevailing rental rate in the Building for similar space; and (b) Tenant shall
otherwise continue to be subject to all of Tenant’s obligations under this
Lease. The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at Law. If Tenant fails to surrender the Premises upon the expiration or
earlier termination of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from and against any and all loss, costs (including reasonable
attorneys’ fees, disbursements and court costs) and liability resulting from
such failure, including any claims made by any succeeding tenant founded upon
such failure to surrender, and any lost profits to Landlord resulting therefrom.
Notwithstanding the foregoing, if Tenant holds over with Landlord’s express
written consent, then Tenant shall be a month-to-month tenant and Tenant shall
pay, in addition to the other Rent, Base Rent equal to one hundred twenty-five
percent (125%) of the Base Rent payable during the last month of the Term.

 

 24 

 

 

23. Certain Rights Reserved by Landlord. Landlord shall have the following
rights:

 

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project or Complex, as applicable, or any part
thereof; to enter upon the Premises (after giving Tenant reasonable notice
thereof, which may be oral notice, except in cases of real or apparent
emergency, in which case no notice shall be required) and, during the
continuance of any such work, to temporarily close doors, entry ways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building;

 

(b) Security. To take such reasonable security measures as Landlord deems
advisable (provided, however, that any such security measures are for Landlord’s
own protection, and Tenant acknowledges that Landlord is not a guarantor of the
security or safety of any Tenant Party and that such security matters are the
responsibility of Tenant); including evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after Normal Business Hours and on Sundays
and Holidays, subject, however, to Tenant’s right to enter when the Building is
closed after Normal Business Hours under such reasonable regulations as Landlord
may prescribe from time to time;

 

(c) Repairs and Maintenance. To enter the Premises at all reasonable hours to
perform Landlord’s repair and maintenance obligations and rights under the
Lease;

 

(d) Prospective Purchasers and Lenders. To enter the Premises at all reasonable
hours to show the Premises to prospective purchasers or lenders; and

 

(e) Prospective Tenants. At anytime during the last nine (9) months of the Term
(or earlier if Tenant has notified Landlord in writing that it does not desire
to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours to show the Premises to
prospective tenants.

 

24. Substitution Space. On one (1) occasion during the Term prior to the last
year of the Term, Landlord may, at Landlord’s expense, relocate Tenant within
the Building or Complex, as applicable, to space which is comparable in size,
utility and condition to the Premises. If Landlord relocates Tenant, Landlord
shall pay Tenant’s reasonable out-of-pocket expenses for and relating to moving
Tenant’s fixtures (including but not limited to telephone and data cabling),
furniture, equipment, and other personal property and supplies from the Premises
to the relocation space and for reprinting Tenant’s stationery of the same
quality and quantity as Tenant’s stationery supply on hand immediately before
Landlord’s notice to Tenant of the exercise of this relocation right, and shall,
at Landlord’s sole expense, construct improvements in and to the relocation
space functionally equivalent to the improvements in the original Premises, and
reinstall all of Tenant’s fixtures (including but not limited to telephone and
data cabling), furniture, equipment, and other personal property and supplies in
the relocation space. Notwithstanding anything to the contrary contained in the
Section 24, if, at the time of such relocation, the Premises are being used for
clinical diagnostic laboratory use, the relocation space must be improved so as
to meet the requirements promulgated by the College of American Pathologists and
the Clinical Laboratory Improvements Amendment of 1988 as administered by the
State of New Jersey and the regulations of the Department of Health of the State
New York applicable to clinical diagnostic laboratories. Upon such relocation,
the relocation space shall be deemed to be the Premises and the terms of the
Lease to the relocation space. No amendment or other instrument shall be
necessary to effectuate the relocation contemplated by this Section; however, if
requested by Landlord, Tenant shall execute an appropriate amendment document
within ten (10) Business Days after Landlord’s written request therefor. If
Tenant fails to execute such relocation amendment within such time period, or if
Tenant fails to relocate within the time period stated in Landlord’s relocation
notice to Tenant (or, if such relocation space is not available on the date
specified in Landlord’s relocation notice, as soon thereafter as the relocation
space becomes available and is tendered to Tenant in the condition required by
this Lease), then Landlord may terminate this Lease by notifying Tenant in
writing thereof at least sixty (60) days prior to the termination date contained
in Landlord’s termination notice. Time is of the essence with respect to
Tenant’s obligations under this Section.

 

 25 

 

 

25. Hazardous Materials.

 

(a) During the Term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 25(j) below) applicable to the operation or use of
the Premises, will cause all other persons occupying or using the Premises to
comply with all such Environmental Laws and all insurance requirements, will
immediately pay or cause to be paid all costs and expenses incurred by reason of
such compliance.

 

(b) Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials (as defined in Section 25(j) hereof) on the Premises, or
the Complex, or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Complex except for limited quantities of household
cleaning products and office supplies used or stored at the Premises and
required in connection with the routine operation and maintenance of the
Premises, and except as required in connection with Tenant’s permitted
laboratory use of the Premises, and in any event in compliance with all
applicable Environmental Laws.

 

(c) At any time and from time to time during the term of this Lease, Landlord
may perform, at Tenant’s sole cost and expense, an environmental site assessment
report concerning the Premises, prepared by an environmental consulting firm
chosen by Landlord, indicating the presence or absence of Hazardous Materials
caused or permitted by Tenant and the potential cost of any compliance, removal
or remedial action in connection with any such Hazardous Materials on the
Premises. Tenant shall grant and hereby grants to Landlord and its agents access
to the Premises and specifically grants Landlord an irrevocable non-exclusive
license to undertake such an assessment; and the cost of such assessment shall
be immediately due and payable within thirty (30) days of receipt of an invoice
therefor.

 

(d) Tenant will immediately advise Landlord in writing of any of the following:
(1) any pending or threatened Environmental Claim (as defined in Section 25(j)
below) against Tenant relating to the Premises or the Complex; (2) any condition
or occurrence on the Premises or the Complex that (a) results in noncompliance
by Tenant with any applicable Environmental Law or insurance requirement, or (b)
could reasonably be anticipated to form the basis of an Environmental Claim
against Tenant or Landlord or the Premises; (3) any condition or occurrence on
the Premises or any property adjoining the Premises that could reasonably be
anticipated to cause the Premises to be subject to any restrictions on the
ownership, occupancy, use or transferability of the Premises under any
Environmental Law; and (4) the actual or anticipated taking of any removal or
remedial action by Tenant in response to the actual or alleged presence of any
Hazardous Material on the Premises or the Complex. All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and Tenant’s response thereto. In
addition, Tenant will provide Landlord with copies of all communications
regarding the Premises with any governmental agency relating to Environmental
Laws, communications with any insurance carriers relating to environmental
matters regarding the Premises, all such communications with any person relating
to Environmental Claims, and such detailed reports of any such Environmental
Claim as may reasonably be requested by Landlord.

 

 26 

 

 

 

(e) Tenant will not change or permit to be changed the present use of the
Premises.

 

(f) Tenant agrees to indemnify, defend and hold harmless the Indemnitees from
and against any and all obligations (including removal and remedial actions),
losses, claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against such
Indemnitees directly or indirectly based on, or arising or resulting from (a)
the actual or alleged presence of Hazardous Materials on the Complex which is
caused or permitted by Tenant or a Tenant Party and (b) any Environmental Claim
relating in any way to Tenant’s operation or use of the Premises (the “Hazardous
Materials Indemnified Matters”). The provisions of this Section 25 shall survive
the expiration or sooner termination of this Lease.

 

(g) To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.

 

(h) All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be immediately due and payable on demand.

 

(i) Without limiting any of the other provisions of this Section 25, Tenant
shall, at all applicable times and a Tenant’s sole cost and expense, comply with
the Industrial Site Recovery Act, N.J.S.A. 13:IK-6 et seq. and the regulations
promulgated thereunder (“ISRA”). Tenant shall make all submissions to, provide
all information to and comply with all requirements of the New Jersey Department
of Environmental Protection (“NJDEP”). Tenant shall promptly furnish to Landlord
photocopies of all reports, notices, correspondence, filings and other
documentation (i) pertaining to the Worker and Community Right to Know Act,
N.J.S.A 34:5A-1 et seq. and the regulations promulgated thereunder; (ii)
pertaining to the Hazardous Substance Discharge Reports and Notices Act,
N.J.S.A. 13:IK-15 et seq. and the regulations promulgated thereunder; and (iii)
from Tenant to, or from NJDEP, the United States Environmental Protection Agency
(the “EPA”), the United States Occupational Safety and Health Administration, or
any other local, state or federal authority to Tenant, pertaining to ISRA or
other environmental matters. Tenant shall also promptly furnish to Landlord true
and complete copies of all sampling and test results obtained from samples and
tests taken at and around the Premises. Tenant shall promptly provide all
information requested by Landlord for Landlord’s preparation of any responses
required by a government agency regarding environmental conditions on the
Premises. Tenant shall bear all costs and expenses, including attorneys fees,
expert/consultant fees, and costs or expenses of investigation and/or
remediation, incurred by Landlord associated with any actions necessary to
comply with ISRA. As used in this Lease, costs and expenses necessary to comply
with ISRA shall include, but not be limited to, the cost or expense of preparing
applications for and obtaining determinations of non-applicability by the
appropriate governmental authority. The foregoing undertaking shall survive the
expiration or earlier termination of this Lease and surrender of the Premises
and shall also survive any sale or other conveyance of the Premises by Landlord.
Notwithstanding the foregoing, if Landlord sells the Premises to anyone other
than Tenant or an affiliate thereof or there is a change in control of Landlord
making ISRA applicable, the Landlord shall be responsible for all ISRA filings
and Tenant shall cooperate with Landlord in connection therewith, provided that
Tenant in any event shall be responsible for all costs associated with the
investigation and/or remediation of any Hazardous Substances associated with
Tenant’s use of the Premises.

 

 27 

 

 

If in connection with ISRA or any other Environmental Law a cleanup is to be
undertaken because of any spill or discharge of Hazardous Substances or other
event at the Premises occurring during the Term of this Lease other than those
caused by Landlord, Tenant shall prepare and submit the required plans, provide
necessary financial assurances and carry out the required plans.

 

As a condition precedent to Tenant’s right to sublease all or any portion of the
Premises or to assign or terminate this Lease, Tenant shall comply with ISRA.
Any consent of Landlord to an assignment or subletting shall be contingent on
Landlord’s receipt of satisfactory evidence of such compliance.

 

Tenant will not use the Premises, or permit the Premises to be used, as a “Major
Facility,” as such term is defined in N.J.S.A. 58:10-23.11b(1). Without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole and absolute discretion, Tenant shall not operate any business, allow any
subtenant to operate any business, or assign this Lease to any party that will
conduct any business, at the Premises which shall have a North American Industry
Classification System (“NAICS”) number, as defined in the 2002 edition of the
NAICS issued by the federal Office of Management and Budget, which is subject to
ISRA.

 

Tenant will keep the Premises free of any lien imposed pursuant to any
Environmental Law that imposes liability for handling, storage, use, treatment,
transportation, disposal or discharge of Hazardous Substances. Tenant shall
promptly notify Landlord of any liens threatened or attached against the
Premises pursuant to any Environmental Laws. In the event that any such lien
shall be filed against the Premises by the NJDEP, pursuant to and in accordance
with the provisions of the New Jersey Spill Compensation and Control Act
(specifically N.J.S.A. 58:10-23.11f(t)), as a result of the Chief Executive of
the New Jersey Spill Compensation Fund having expended monies from said fund
pursuant to N.J.S.A. 58:10-23.11g, and/or “Cleanup and Removal Costs”, as such
term is defined in N.J.S.A. 58:10-23.11b(d), arising from an intentional or
unintentional action or omission of any Tenant Party and resulting in the
releasing, spilling, pumping, pouring, emitting, emptying or dumping of
“Hazardous Substances”, as such term is defined in N.J.S.A. 58:10-23.11b(k), at,
on or about the Premises during the Term or as a result of any intentional or
unintentional act or omission of Tenant, into waters of the State of New Jersey
or onto lands from which it might flow or drain into said waters, then Tenant
shall, within forty-five (45) days from the date that Tenant is given notice
that the lien has been placed against the Premises (or within such shorter
period of time in the event that the State of New Jersey has commenced steps to
cause the Premises to be sold pursuant to the lien), either (i) pay the claim
and remove the lien from the Premises or post such security with NJDEP so that
NJDEP will release the lien, or (ii) furnish to Landlord or its designee either
(1) a bond satisfactory to Landlord in the amount of the claim out of which the
lien arises, (2) a cash deposit in the amount of the claim out of which the lien
arises, or (3) other security reasonably satisfactory to the Landlord in an
amount sufficient to discharge the claim out of which the lien arises.

 

 28 

 

 

If at any time during the Term a Release or threat of Release of Hazardous
Materials has occurred at the Premises, or an event or condition has occurred
that results in the Premises being in violation of or subject to liability under
any Environmental Law (collectively, “Environmental Condition”), or a written
notice, complaint, or order or finding of violation or non-compliance with or
liability under any Environmental Law shall have been received by Tenant with
respect to the Premises (collectively, “Environmental Claim”), Tenant shall
promptly take (A) all actions in respect to such Environmental Condition
necessary to prevent and/or eliminate any risk to human health or the
environment and to comply with Environmental Law and (B) all actions in response
to such Environmental Claim as necessary to cure any non-compliance and resolve
any liability and/or penalties arising therefrom. If Landlord determines in its
sole and absolute discretion that Tenant has failed to take prompt action to
cure the Environmental Condition or any condition giving rise to an
Environmental Claim, within the shorter of (A) the time period required by any
applicable Environmental Law or (B) a reasonable time period, Landlord shall
have the right, but not the obligation, to undertake any investigatory and/or
remedial actions in response to any such condition that Landlord deems necessary
or advisable in its sole and absolute discretion to prevent and/or eliminate any
risk to human health or the environment and to comply with all applicable
Environmental Laws. If Landlord determines in its sole and absolute discretion
that Tenant has failed to diligently defend against any such Environmental Claim
or to cure any non compliance and/or resolve any liability and/or penalties
arising therefrom to Landlord’s satisfaction within a reasonable time, Landlord
shall have the right, but not the obligation, at Tenant’s sole cost and expense,
to undertake any actions in order to cure any non-compliance, resolve any
liability and/or penalties arising therefrom, and/or defend such Environmental
Claim. At all times, Tenant shall consult with and obtain Landlord’s approval in
performing any investigation and/or remediation of Environmental Conditions at
the Premises and defending against any Environmental Claim, including but not
limited to: (i) negotiating any compliance schedule, compliance orders, clean-up
standards, permit, consent agreement, consent order, memorandum of understanding
or other agreement, which may be required by any governmental agency; (ii)
contesting, defending, settling or otherwise resolving complaints, directives or
other demands by any such governmental agency; (iii) bringing claims against,
defending against and settling or otherwise resolving claims brought by, or
otherwise establishing liability of or to third parties; and/or (iv)
implementing any measures necessary to satisfy the agreements or other terms
resulting from any such negotiation, litigation, direction by a governmental
agency, or other resolution of such matters.

 

With regard to any remedial action Tenant undertakes pursuant to this Article 25
or pursuant to any Environmental Law, Tenant shall (i) not propose or undertake
to impose any institutional or engineering controls upon the Premises, including
but not limited to deed notices, declarations of environmental restrictions or
environmental caps, without first obtaining the consent of Landlord (which
consent may be granted or withheld in Landlord’s sole and absolute discretion),
and (ii) at Landlord’s sole and absolute discretion, perform all such
investigation and/or remedial activities as are necessary to comply with
Environmental Laws without the use of such institutional or engineering
controls.

 

 29 

 

 

Tenant’s obligations and liabilities under this Article 25 shall survive (i) the
expiration or earlier termination of this Lease even if the Tenant acquires
title to the Premises, and (ii) any longer period during which Landlord remains
responsible or liable for any Release or threat of Release of Hazardous
Substances at the Premises arising from Tenant’s use of the Premises or any
violations of Environmental Laws arising from or associated with Tenant’s use of
the Premises.

 

(j) (a) “Hazardous Materials” means: (i) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, and radon gas; (ii) any substances defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (iii)
any other substance exposure which is regulated by any governmental authority;
(b) “Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; the New Jersey Industrial Site Recovery Act, N.J.S.A. §§ 13:IK-6 et
seq. (“ISRA”); the New Jersey Spill Compensation and Control Act, N.J.S.A. §§
58: 10-23.11 et. seq.; (c) “Environmental Claims” means any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance or violation, investigations,
proceedings, consent orders or consent agreements relating in any way to any
Environmental Law or any Environmental Permit, including without limitation (i)
any and all Environmental Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Environmental
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
environment.

 

26. Miscellaneous.

 

(a) Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

 

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building or Complex shall be limited to Tenant’s
actual direct, but not consequential, damages therefor and shall be recoverable
only from the interest of Landlord in the Building, and Landlord (and its
partners, shareholders or members) shall not be personally liable for any
deficiency. Additionally, to the extent allowed by Law, Tenant hereby waives any
statutory lien it may have against Landlord or its assets, including without
limitation, the Building.

 

 30 

 

 

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations, or restrictions, or any other causes of any kind
whatsoever which are beyond the control of such party.

 

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than as set
forth in the Basic Lease Information. Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all costs, expenses, attorneys’ fees
and disbursements, liens and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under Tenant. The foregoing indemnity shall survive the expiration or earlier
termination of the Lease.

 

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten (10) days after Landlord has made a request
therefor, a certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request. Unless otherwise required by Landlord’s Mortgagee or a prospective
purchaser or mortgagee of the Building, the initial form of estoppel certificate
to be signed by Tenant is attached hereto as Exhibit F.

 

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be: (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information; (2) hand
delivered to the intended addressee; (3) sent by a nationally recognized
overnight courier service; or (4) sent by facsimile transmission during Normal
Business Hours followed by a copy of such notice sent in another manner
permitted hereunder. All notices shall be effective upon the earlier to occur of
actual receipt, one (1) Business Day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

 

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

 

(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord’s Mortgagee, no third party shall be deemed a
third party beneficiary hereof.

 

 31 

 

 

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

 

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

 

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

 

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

 

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located.

 

(o) Recording. Tenant shall not record this Lease or any memorandum or short
form of this Lease without the prior written consent of Landlord, which consent
may be withheld or denied in the sole and absolute discretion of Landlord, and
any recordation by Tenant shall be a material breach of this Lease. Tenant
grants to Landlord a power of attorney to execute and record a release releasing
any such recorded instrument of record that was recorded without the prior
written consent of Landlord, which power of attorney is coupled with an interest
and is non revocable during the Term.

 

(p) Joint and Several Liability. If Tenant is comprised of more than one (1)
party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

 

 32 

 

 

(q) Financial Reports. Within fifteen (15) days after Landlord’s request, Tenant
will furnish Tenant’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports. Landlord will not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as confidential except: (1) to Landlord’s Mortgagee or prospective
mortgagees or purchasers of the Building; (2) in litigation between Landlord and
Tenant; and (3) if required by court order. Tenant shall not be required to
deliver the financial statements required under this Section 26(q) more than
once in any twelve (12) month period unless requested by Landlord’s Mortgagee or
a prospective buyer or lender of the Building.

 

(r) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within thirty (30) days after Landlord’s delivery to Tenant of
a statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

 

(s) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent. All providers of Tele communications Services
shall be required to comply with the rules and regulations of the Building,
applicable Laws and Landlord’s policies and practices for the Building. Tenant
acknowledges that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to any
Tenant Party in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto.
Tenant, at its cost and for its own account, shall be solely responsible for
obtaining all Telecommunications Services.

 

(t) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent. The consent by Landlord to any
disclosures shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.

 

(u) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.

 

 33 

 

 

(v) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A - Outline of Premises Exhibit B - Description of the Land Exhibit C -
Additional Rent, Taxes, Insurance and Utilities Exhibit D - Tenant Finish-Work
Exhibit E - Building Rules and Regulations Exhibit F - Form of Tenant Estoppel
Certificate Exhibit G - Form of Letter of Credit Exhibit H - Renewal Option
Exhibit I - Guaranty

 

27. OSHA Regulations. Tenant acknowledges that it has been notified of the
presence or potential presence of asbestos-containing materials (“ACM”) and
materials designated by the Occupational Safety and Health Administration
(“OSHA”) as presumed asbestos-containing materials (“PACM”) located in the
Premises, the Building or the Complex. The following materials must, in
accordance with OSHA regulations, be treated as PACM: any thermal system
insulation and surfacing material that is sprayed on, troweled on, or applied in
some other manner, as well as any resilient flooring material installed in 1980
or earlier. Upon written request by Tenant, Landlord shall provide Tenant with
copies of any information pertaining to ACM or PACM in Landlord’s files.
Notwithstanding the foregoing, Landlord represents to Tenant that, to Landlord’s
actual knowledge, there is no friable asbestos in the Building.

 

28. Guaranty. In order to induce Landlord to enter into this Lease and in
consideration of Landlord’s entering into this Lease, the full and faithful
keeping, performance and observance of all the covenants, agreements, terms,
provisions and conditions of this Lease provided to be kept, performed and
observed by Tenant (expressly including, without being limited to, the payment
as and when due of the Rent payable by Tenant under this Lease) and the payment
of any and all other damages for which Tenant shall be liable by reason of any
act or omission contrary to any of said covenants, agreements, terms, provisions
or conditions is being guaranteed by Louis Maione and Raju Chaganti (together,
“Guarantors”), by the execution by Guarantors of the Guaranty attached to and
made a part of this Lease as Exhibit I (the “Guaranty”). Tenant confirms and
acknowledges that Landlord would not have entered into this Lease but for the
giving of the Guaranty by Guarantors.

 

 34 

 

 

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD: MEADOWS OFFICE, L.L.C., a Delaware limited liability company        
By: /s/ John Saracano Jr   Name: John Saracano Jr   Title: Authorized Signatory
  Execution Date: 10-9-07     TENANT: CANCER GENETICS, INC., a Delaware
corporation         By /s/ Louis J. Maione   Name: Louis J. Maione   Title:
President   Execution Date: 9-28-07

 

 35 

 

 

EXHIBIT A

 

OUTLINE OF PREMISES

 

[Intentionally omitted.]



 

 A-1 

 

 

EXHIBITB

 

DESCRIPTION OF THE LAND

 

[Intentionally omitted.]

 



B-1

 

 

EXHIBIT C

 

ADDITIONAL RENT, TAXES, INSURANCE AND UTILITIES

 

[Intentionally omitted.]

 

C-1

 

 

EXHIBIT D

 

TENANT FINISH-WORK

 

[Intentionally omitted.]

 

D-1

 

 

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

[Intentionally omitted.]

 



E-1

 

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

[Intentionally omitted.] 

 

F-1

 

 

EXHIBIT G

 

FORM OF LETTER OF CREDIT

 

[Intentionally omitted.]

 



G-1

 

 

EXHIBIT H

 

RENEWAL OPTION

 

[Intentionally omitted.]

 



H-1

 

 

EXHIBIT I

 

GUARANTY

 

[Intentionally omitted.]

 



I-1

 